FILED IN
       The issue is whether arbitration should be ordered under TEX. CIV.1stPRAC.
                                                                              COURT &OFREM.
                                                                                         APPEALS
                                                                              HOUSTON,
CODE ANN. § 171.021(a) (2015) or, alternatively, whether the trial court should          TEXAS
                                                                                  summarily
                                                                          3/18/2015
determine the existence of the agreement and then order arbitration under TEX.  CIV.5:00:49
                                                                                      PRAC.PM &
                                                                          CHRISTOPHER
REM. CODE ANN. § 171.021(b)(2) (2015). Appellant seeks an order for arbitration. The      A. PRINE
                                                                                   Clerk
standard of review is de novo for legal determination and no evidence for factual determinations.
Royston, Rayzor, Vickers & Williams v. Lopez, 443 S.W.3d 196 (Tex. App. - Corpus Christi
2013, rev. granted).